NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In re forfeiture of:                         )
Four thousand five hundred sixty-six dollars )
($4,566.00) in U.S. currency, and            )
One thousand one hundred two dollars         )
($1,102.00) in U.S. currency.                )
                                             )
                                             )
HENRY SAILES,                                )
                                             )
                Appellant,                   )
                                             )
v.                                           )      Case No. 2D17-5116
                                             )
THE PETITION OF W. BRAD STEUBE,              )
SHERIFF OF MANATEE COUNTY,                   )
                                             )
                Appellee.                    )
                                             )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr. and Lon
Arend, Judges.

Henry Sailes, pro se.

Eric F. Werbeck, General Counsel,
Bradenton, for Appellee.

PER CURIAM.

             Affirmed.

SILBERMAN, VILLANTI, BLACK, JJ., Concur.